DISMISS; and Opinion Filed July 6, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00642-CV

                           JEFFREY KEITH HEBERT, Appellant
                                        V.
                             CRISTAL RODRIGUEZ, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-07855

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                  Opinion by Justice Fillmore
       Before the Court is appellee’s motion to dismiss the appeal. Appellee contends the

appeal should be dismissed for want of jurisdiction. In a letter to appellant’s counsel dated June

9, 2015, this Court questioned its jurisdiction over the appeal because it appeared the notice of

appeal was untimely. In that correspondence, we noted that the notice of appeal was filed within

fifteen days of the deadline and we instructed appellant that he could cure the timeliness problem

by filing, within ten days, a motion for extension of time to file the notice of appeal. See TEX. R.

APP. P. 26.3. We cautioned appellant that failure to file an extension motion by June 19, 2015

would result in dismissal of the appeal without further notice. As of today’s date, appellant has

not filed an extension motion.

       The trial court signed its judgment on February 9, 2015. Appellant filed a timely motion

for new trial on March 6, 2015. Accordingly, the notice of appeal was due on Monday, May 11,
2015. See TEX. R. APP. P. 26.1(a)(1). An extension of time may be granted if an appellant files a

notice of appeal within fifteen days of the deadline and files a motion complying with rule of

appellate procedure 10.5(b). See TEX. R. APP. P. 26.3 & 10.5(b). Without a timely filed notice

of appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

       Appellant filed his notice of appeal on May 15, 2015, four days past the due date.

Although given an opportunity to cure the timeliness problem, appellant has failed to do so.

Accordingly, we grant appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE

150642F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JEFFREY KEITH HEBERT, Appellant                      On Appeal from the 193rd Judicial District
                                                     Court, Dallas County, Texas.
No. 05-15-00642-CV         V.                        Trial Court Cause No. DC-13-07855.
                                                     Opinion delivered by Justice Fillmore.
CRISTAL RODRIGUEZ, Appellee                          Justices Myers and Evans participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee CRISTAL RODRIGUEZ recover her costs of this appeal
from appellant JEFFREY KEITH HEBERT.


Judgment entered this 6th day of July, 2015.




                                               –3–